Citation Nr: 1610355	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  14-30 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease.  

(The issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred on May 29 and 30, 2009, is addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	Harold H. Hoffman III, Attorney at Law


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967, and from March 1969 to June 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2014 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision granted service connection for the Veteran's coronary artery disease, assigning a 30 percent rating.  The RO also denied service connection for COPD.  

There are multiple appeals currently before the Board that arose at different times and from a different agency of original jurisdiction (AOJ).  As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issues of entitlement to service connection for COPD and entitlement to an increased initial rating for coronary artery disease are addressed in this decision.  The issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred on May 29 and 30, 2009, is addressed in a separate decision.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

For numerous reasons, the Veteran's claims must be remanded.  

First, at his March 2011 Board hearing for a separate claim, the Veteran stated that he was receiving benefits from the Social Security Administration (SSA).  It is not clear whether these benefits are related to the Veteran's age or to a disability.  Thus, the case must be remanded in order that any outstanding records may be obtained.  

Second, the Veteran testified before a Decision Review Officer at the RO in December 2014.  At that hearing, the Veteran stated that he had been treated at various private emergency rooms for his service-connected coronary artery disease.  Though the Veteran submitted records surrounding one such visit, he must be provided the opportunity to submit additional records or to allow VA to obtain such records on his behalf.  

Third, following the issuance of a supplemental statement of the case (SSOC) in December 2014, the RO associated additional VA treatment records with the Veteran's file in August 2015.  The RO did not issue another SSOC after obtaining these records, and the Veteran did not waive his right to have the AOJ consider them in the first instance.  Remand is required in order to allow for RO review of these records.  

Finally, the Veteran underwent a VA examination in February 2014.  At that examination, the examiner estimated the Veteran's MET (metabolic equivalent) level to be greater than 3 but less than 5.  This estimate would correspond with a 60 percent rating under the applicable Diagnostic Code.  See 38 C.F.R. § 4.104, DC 7005 (2015).  In a March 2014 addendum opinion, however, the examiner revised his MET estimate to greater than 5 but less than 7.  The examiner did not provide an adequate rationale for this change.  

Additionally, following his December 2014 hearing, a second VA medical opinion was provided based solely on an interview with the Veteran and a review of his medical records.  Considering that the Veteran contended at his December 2014 hearing that his heart disability had worsened, and in light of the inadequate opinion regarding the Veteran's MET level in the March 2014 addendum opinion, the Board finds that a new examination is needed.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request authorization and consent to release any private medical records regarding the Veteran's treatment for his service-connected heart disability.  The Veteran must also be informed that, in lieu of providing releases to VA, he may submit any such records to VA directly.  

2.  Contact SSA and request that it provide documentation of any claim or award for disability benefits filed by the Veteran and copies of all records developed in association with any existing decision.  

3.  After completing the above ordered development, schedule the Veteran for a VA ischemic heart disease examination by an appropriate medical professional to determine the current nature and severity of the Veteran's service-connected heart disability.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

In addition to performing all indicated tests and studies, the examiner must provide an estimate of the Veteran's MET level over the course of the entire appeals period.  The examiner must provide an adequate rationale for his or her estimate, including an explanation of the impact that any nonservice-connected disability has on the Veteran's MET levels.  

4.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

